



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Olivetti, 2022 ONCA 142

DATE: 20220217

DOCKET: C69371

Miller,
    Trotter and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

George Olivetti

Appellant

George Olivetti, acting in person

Samuel G. Walker, for the respondent

Heard: February 9, 2022 by
    video conference

On appeal from
    the sentence imposed by Justice Alison J. Wheeler of the Ontario Court of
    Justice on January 28, 2021.

REASONS FOR DECISION

[1]

The appellant entered pleas of guilty to one
    count of possessing child pornography (
Criminal Code
, s. 163.1(4)),
    and one count of accessing child pornography (s.163.1(4.1)).

[2]

On July 1, 2020, the National Child Exploitation
    Coordination Centre detected an attempt by the appellant to download an image
    of a prepubescent female from the internet. The Kingston Police were alerted.
    When they entered the appellants home with a search warrant, he was sitting in
    front of his computer. The computer was seized. The hard drive was found to contain
    11,000 images and 88 videos that were characterized as child pornography
    (primarily depictions of prepubescent girls).

[3]

The Crown and the defence presented a joint
    submission of four years imprisonment and other ancillary orders. After
    deducting credit for pre-sentence custody, it was proposed that the appellant would
    serve a further 1,220 days in custody.

[4]

At the time of sentencing, the appellant was 77
    years old. Before retiring, he was employed in the financial services industry.
    The appellant has an extended family of adult children, as well as
    grandchildren and great grandchildren. He attends church. At the time of
    sentencing, he expressed remorse for his actions, commenting, This is the most
    heinous activity.

[5]

The appellant has a prior criminal record. In
    2007, he was sentenced to a 10 ½ year penitentiary term for numerous historical
    sexual offences against children. No further information about these offences
    was provided to the sentencing judge, nor were we apprised of any details.

[6]

The sentencing judge acceded to the joint
    submission. She observed that the appellant had amassed a very large
    collection of child pornography. She noted the further aggravating factor of
    his prior criminal record. However, these factors were somewhat mitigated by
    the appellants guilty plea, his demonstrated insight into the harmfulness of
    his offending, and his stated commitment to change.

[7]

The appellant submits that the sentence imposed
    was too harsh in all of the circumstances. He also relies on fresh evidence
    which provides updated personal information. This includes the support of some
    of his family members. One of his sons (and his sons wife) have offered to
    have the appellant live with them once he is released.

[8]

The appellant also relies on medical records
    that outline ongoing health issues, including a cerebral cyst and a kidney
    cyst. From the limited information provided to us, it would appear that both cysts
    are benign and the appellant is receiving appropriate treatment.

[9]

We do not accept the submission that the
    sentence was unfit when it was imposed. It was imposed further to a joint
    submission. Before accepting it, the sentencing judge assured herself that the
    proposed sentence was within the appropriate range. We agree with her
    assessment.

[10]

Nor are we persuaded that the updated
    information about the appellants personal circumstances could justify a
    reduction of what we consider to be an otherwise fit sentence. The appellant
    has been eligible for day parole since September of 2021 and will be eligible
    for full parole in March of 2022. Issues concerning the appellants health and
    well-being are best dealt with by the Parole Board of Canada.

[11]

Leave to appeal sentence is granted, but the
    appeal is dismissed.

B.W.
    Miller J.A.

Gary
    Trotter J.A.

B.
    Zarnett J.A.


